ORDER
This matter having been opened to the Court by David E. Johnson, Jr., Director, Office of Attorney Ethics, and with the consent of respondent, KIRK D. RHODES of PLAINFIELD, and respondent’s counsel, Edwin J. McCreedy, and it appearing that the Office of Attorney Ethics and respondent, through counsel, having agreed to respondent KIRK D. RHODES being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee; and good cause appearing
IT IS ORDERED that KIRK D. RHODES, who was admitted to the bar of this State in 1981, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances now pending against him, and until further Order of the Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution pursuant to R. 1:21-6, including but not limited to Summit Bank Account No. 41140249 (Attorney Trust Account) and Summit Bank No. 4114024390 (Attorney Business Account), shall be restrained from disbursement and shall be transferred to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that KIRK D. RHODES is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts; and it is further
*413ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with R. 1:20-20.